Opinion by
Kincheloe, J.
The Government conceded in its brief that the hemmed cotton squares are chiefly used as head coverings and not as mufflers, but contended that the evidence failed to prove that the unhemmed cotton squares are chiefly used as head coverings and not as muffler's. The exhibits introduced in evidence measure about 29 by 29 inches square, are all of very bright colors with a complete design printed on each of them, some being hemmed on two sides, or edges, and some unhemmed. They all have a selvage on two sides, showing that the articles were originally woven in the piece and then cut into, separate squares between the designs. The court was of the opinion that the testimony clearly showed that the hemmed and unhemmed squares were used chiefly, if not exclusively, by women as head pieces or coverings, and were so used since they became in vogue in this country in 1936. The claim under paragraph 919 was therefore sustained.